Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 24 March 2022 for application number 17/703,017. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  3/24/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,690. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘690 discloses a method, comprising: generating, by a processing device, an object scan map that specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of a multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; causing the multi-camera image capture system to scan, using the object scan map, the physical object; and generating a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object (claim 1).
Regarding claim 2, see teachings of claim 1.  ‘690 further discloses wherein generating the object scan map further comprises: determining distances to the object at positions of each node of the plurality of nodes (claim 3).
Regarding claim 3, see teachings of claim 1.  ‘690 further discloses wherein generating the object scan map further comprises: causing the object scan map to be displayed via a graphical user interface (GUI) (claim 4).
Regarding claim 4, see teachings of claim 1.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to modify a node of the plurality of nodes; generating, based on the instruction, a modified object scan map (claim 5).
Regarding claim 5, see teachings of claim 1.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to increase a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 6).
Regarding claim 6, see teachings of claim 1.  ‘690 further discloses further comprising: receiving, via a GUI, an instruction to decrease a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 7).
Regarding claim 7, see teachings of claim 1.  ‘690 further discloses wherein the structural camera comprises a monochromatic image sensor (claim 8).
Regarding claim 8, ‘690 discloses a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: generate an object scan map that specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of a multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; cause the multi-camera image capture system to scan, using the object scan map, the physical object; and generate a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object (claim 9).
Regarding claim 9, see teachings of claim 8.  ‘690 further discloses wherein generating the object scan map further comprises: determining distances to the object at positions of each node of the plurality of nodes (claim 11).
Regarding claim 10, see teachings of claim 8.  ‘690 further discloses wherein generating the object scan map further comprises: causing the object scan map to be displayed via a graphical user interface (GUI) (claim 12).
Regarding claim 11, see teachings of claim 8.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to modify a node of the plurality of nodes; generating, based on the instruction, a modified object scan map (claim 13).
Regarding claim 12, see teachings of claim 8.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to increase a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 14).
Regarding claim 13, see teachings of claim 8.  ‘690 further discloses further comprising: receiving, via a GUI, an instruction to decrease a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 15).
Regarding claim 14, ‘690 discloses a system, comprising: a memory; and a processing device, coupled to the memory, the processing device configured to: generate an object scan map that specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of a multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; cause the multi-camera image capture system to scan, using the object scan map, the physical object; and generate a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object (claim 17).
Regarding claim 15, see teachings of claim 14.  ‘690 further discloses wherein generating the object scan map further comprises: determining distances to the object at positions of each node of the plurality of nodes (claim 3 or 11).
Regarding claim 16, see teachings of claim 14.  ‘690 further discloses wherein generating the object scan map further comprises: causing the object scan map to be displayed via a graphical user interface (GUI) (claim 4 or 12).
Regarding claim 17, see teachings of claim 14.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to modify a node of the plurality of nodes; generating, based on the instruction, a modified object scan map (claim 5 or 13).
Regarding claim 18, see teachings of claim 14.  ‘690 further discloses wherein generating the object scan map further comprises: receiving, via a GUI, an instruction to increase a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 6 or 14).
Regarding claim 19, see teachings of claim 14.  ‘690 further discloses further comprising: receiving, via a GUI, an instruction to decrease a quality of the object scan map; generating, based on the instruction, a modified object scan map (claim 7 or 15).
Regarding claim 20, see teachings of claim 14.  ‘690 further discloses wherein the structural camera comprises a monochromatic image sensor (claim 8 or 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486